Citation Nr: 0728336	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  02-05 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to headache medication.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and D. H.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for hepatitis, pancreatitis, and a seizure 
disorder.

In November 2004, the Board remanded the case to the RO to 
fulfill procedural requirements and to develop additional 
relevant evidence.

The issue of service connection for pancreatitis is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.


FINDINGS OF FACT

1.  The veteran did not file a timely substantive appeal to 
perfect an appeal of a May 1987 rating decision denying 
service connection for hepatitis.

2.  The veteran did not appeal a January 1989 rating decision 
denying reopening of a claim for service connection for 
hepatitis.

3.  Certain new evidence received since January 1989 is so 
significant that it must be considered in connection with the 
underlying claim for service connection for hepatitis.

4.  The veteran had hepatitis during service.

5.  The veteran has had recurring hepatitis since service, 
and he was diagnosed with hepatitis C after a test for that 
disease became available.

6.  The veteran's seizure disorder was first manifested by a 
seizure in December 1976, more than a year after his 
separation from service.

7.  The veteran's seizure disorder is not causally related to 
the veteran's active duty service or to medications taken for 
the veteran's service-connected headache disability.


CONCLUSIONS OF LAW

1.  The rating decisions of May 1987 and January 1989 are 
final decisions.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for hepatitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran's hepatitis C was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A seizure disorder was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result a 
service-connected headache disorder or medications used to 
treat the headache disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt 


of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
February 2001, January 2005, and March 2006.  Those notices 
informed the veteran of the type of information and evidence 
that was needed to substantiate claims for service 
connection, to establish original and increased ratings, and 
to establish effective dates for benefits awarded.

With regard to the hepatitis and seizure disorder issues, VA 
has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran had hearings before hearing officers at the RO in 
August 1978, November 1988, and May 2002.  He has received VA 
medical examinations, including examinations in 2002 that 
addressed the disorders that are the subjects of the claims 
presently on appeal.  The veteran has had a meaningful 
opportunity to participate in the processing of his claims.  
With regard to the hepatitis and seizure disorder issues, the 
Board finds that VA has adequately fulfilled its duties under 
the VCAA.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the these particular claims.

Hepatitis

In a January 1975 claim, the veteran sought service 
connection for hepatitis.  In a February 1975 rating 
decision, the RO denied service connection for hepatitis.  
A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD with the February 1975 rating decision.  
Therefore, that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In September 1986, the veteran again requested service 
connection for hepatitis.  The RO addressed the claim as a 
new claim, not as a request to reopen a previously denied 
claim.  The RO addressed the claim in a rating decision dated 
in May 1987, and issued with a transmittal letter dated in 
June 1987.  In the rating decision, the RO denied service 
connection for hepatitis.  In March 1988, the veteran filed 
an NOD with the May 1987 rating decision.  In June 1988, the 
RO issued a statement of the case (SOC) with respect to the 
veteran's appeal.

When an RO issues an SOC, the claimant must perfect the 
appeal by filing a substantive appeal within 60 days after 
the SOC was issued, or within one year after notice of the 
rating decision was issued.  Otherwise, the decision becomes 
final, and may not be reopened and allowed on the same 
factual basis.  38 U.S.C.A. §§ 7104, 7105.  In October 1988, 
the veteran submitted a VA Form 1-9 as a substantive appeal 
on issues including service connection for hepatitis.  In a 
November 1988 letter, the RO informed the veteran that the VA 
Form 1-9 was not received within the time limit to perfect an 
appeal.  The RO indicated that the VA Form 1-9 would 
therefore be considered as a request to reopen a claim for 
service connection for hepatitis.  As the veteran's VA Form 
1-9 was not timely filed, he did not perfect an appeal from 
the May 1987 rating decision, and that decision became final.

In a January 1989 rating decision, the RO denied the 
veteran's request to reopen a claim for service connection 
for hepatitis.  The veteran did not file an NOD with that 
decision, and that decision became final.

The veteran next addressed a claim for service connection for 
hepatitis in a November 2000 letter to the RO.  In a January 
2002 rating decision, the RO denied reopening of a claim for 
service connection for hepatitis.  The veteran initiated and 
perfected an appeal of the January 2002 rating decision.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran's claim to reopen the claim for service 
connection for hepatitis was initiated by the November 2000 
letter.  Therefore, the version of 38 C.F.R. § 3.156 in 
effect prior to the 2001 revision applies to the veteran's 
claim.

Under the earlier version of 38 C.F.R. § 3.156, new and 
material evidence means evidence, not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with previously assembled evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
hepatitis service connection claim was the January 1989 
rating decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The evidence that was associated with the veteran's claims 
file as of January 1989 included service medical records, 
records of post-service medical treatment from VA and private 
sources, and statements from the veteran.  The service 
medical records indicate that the veteran was diagnosed with 
mild hepatitis during service.  On the report of a VA medical 
examination of the veteran in May 1987, the examiner noted 
that the veteran had been treated for hepatitis in 1985.  No 
evidence of active hepatitis was found on testing in the 1987 
examination.

The evidence that has been added to the veteran's claims file 
since January 1989 includes more recent statements and 
medical records.  The more recent medical records, including 
the report of a VA medical examination in September 2002, 
indicate that the veteran has hepatitis C.  The added 
evidence includes medical opinions regarding the possible 
etiology of the current hepatitis C, including a 2004 opinion 
that supports a possibility that the current hepatitis C was 
incurred in service.  The added evidence bears directly and 
substantially on the existence of a current disability, and 
on the question as to whether the current disease began 
during service.  The recent evidence is sufficiently 
significant to the service connection claim that it must be 
considered in order to fairly decide the merits of the claim.  
The added evidence therefore is new and material, and 
warrants reopening of the claim.

Having reopened the claim for service connection for 
hepatitis, the Board will consider that claim on its merits.  
The report of a May 1971 examination of the veteran for 
entrance into service does not show any liver disorder.  For 
about two weeks in October and November 1973, the veteran had 
inpatient treatment in a service hospital, to address chronic 
severe headaches, and abnormal results on liver function 
tests.  Liver function testing revealed elevated levels of 
serum glutamic oxaloacetic transaminase (SGOT) and other 
markers.  The reporting physicians indicated that the 
abnormal results on the liver function studies could be 
secondary to medications or intramuscular injections.  A 
hepatitis associated antigen test was positive for hepatitis, 
described as mild.  At discharge from the hospital, the 
veteran's liver functions had returned toward normal.  The 
reports of medical evaluations in 1974 noted the positive 
test for hepatitis in 1973.  There is no indication that 
additional liver function testing was performed.  The 
diagnoses listed on the report of an August 1974 examination 
included "hepatitis, history of, resolved."

After service, in a medical history obtained in February 1980 
during VA inpatient treatment, the veteran reported a history 
of hepatitis from a syringe during service.  In a July 1986 
statement, the veteran indicated that he had contracted serum 
hepatitis in service in 1972 or 1973, and had been treated 
for a recurrence of that disease in a VA hospital in July 
1985.  The claims file contains some records of post-service 
medical treatment of the veteran.  VA medical records in the 
file include a notation that the veteran had VA inpatient 
treatment in July 1985, but no records of the purpose or 
course of the treatment.

In September 1986, the veteran had VA inpatient treatment for 
alcohol dependence.  At that time, the veteran reported a 
history of serum hepatitis, with recurrence.  Testing showed 
elevated levels on liver function studies.  Partially legible 
notes appear to indicate that testing was positive for 
hepatitis A.  The treating practitioner indicated that the 
elevated liver function tests were due to probable recurrent 
relapsing hepatitis.

On VA medical examination in May 1987, the examining 
physician noted having reviewed the veteran's claims file.  
The examiner noted that the veteran had been hospitalized in 
July 1985 for a significant acute episode of hepatitis A.  
The examiner indicated that tests during that hospitalization 
had documented hepatitis A, but had failed to document 
evidence of hepatitis B.  The examiner stated that the 
veteran did not report any symptoms of recurring hepatitis 
since treatment in July 1985.  The examiner suggested that 
elevations on liver function studies during the 
hospitalization in September 1986 were indicative of probable 
alcohol changes in the liver.  On the May 1987 examination, 
tests were negative for hepatitis A and hepatitis B.  The 
examiner's diagnosis was history of chronic hepatitis, both 
hepatitis A and hepatitis B, with no evidence of acute 
changes at the time of the 1987 examination.

In February 1988, private neurologist C. E. J., M.D., 
evaluated the veteran for purposes of a state government 
disability determination.  Dr. J. noted that the veteran had 
had recurrent hepatitis since 1973.  "It is somewhat 
confusing by old records," Dr. J. wrote, "whether this is 
Hepatitis B or A, or chronic active hepatitis."

In November 1988, the veteran had a hearing before rating 
specialists at the RO.  The veteran reported that he had been 
diagnosed with hepatitis by laboratory test in service.  He 
reported that over the years since he had experienced 
recurrences of hepatitis, particularly when he was under 
stress or in pain.  He noted that recurrence in the mid-1980s 
was documented in VA treatment records.

Notes of VA outpatient treatment of the veteran dated from 
August 1999 forward indicate that the veteran has hepatitis 
C.  In November 2000, a nurse at a VA Medical Center wrote 
that test results showed no sign of hepatitis A or hepatitis 
B in the veteran presently or in the past.  She indicated 
that the tests showed current infection with hepatitis C.  
The veteran underwent a liver biopsy in March 2001.  The 
treating physicians found hepatitis C, with stage 1 fibrosis, 
and no cirrhosis.  They recommended monitoring, but no 
medication at that time.

In March 2000, the private neurologist Dr. J. again examined 
the veteran, primarily with regard to headaches and seizures.  
Dr. J. noted that the veteran had a history of hepatitis A, 
and currently had hepatitis C.  

In May 2002, the veteran had a hearing before a hearing 
officer at the RO.  The veteran indicated that he had been 
diagnosed with hepatitis during service, and that, in the 
years since service, he had been diagnosed with hepatitis C.  
He indicated that he was under ongoing VA treatment for 
hepatitis C.  The veteran's representative noted that medical 
science did not have a test for hepatitis C until about 1989.  

On VA medical examination in September 2002, the examiner 
reported having reviewed the veteran's claims file.  The 
examiner indicated that the veteran had incurred hepatitis A 
in 1973.  The examiner reviewed records of testing in 1991 
through 2001.  The examiner reported that the tests were 
negative for hepatitis A and hepatitis B on every occasion, 
and were positive for hepatitis C on each occasion, in 1997, 
2000, and 2001.  The examiner found that the veteran 
presently had hepatitis C.  The examiner noted that the 
veteran had a past history of alcohol abuse, but none since 
1999.  The examiner indicated that the veteran did not have a 
known history of certain risk factors for hepatitis C, 
including tattoos, multiple sexual partners, or intravenous 
or intranasal drug use.  The examiner noted the veteran's 
history of two abdominal surgeries in 1984.  Any blood 
transfusions received in the course of those surgeries, the 
examiner opined, could be the risk factor of choice for the 
veteran's hepatitis C.

In April 2003, A. C., M.D., a physician with the VA liver 
clinic where the veteran receives treatment, reported that 
the veteran has chronic hepatitis C.  Dr. C. wrote that 
general risk factors for acquiring hepatitis C include needle 
sticks, blood transfusion, tattoos, and nasal cocaine.  
Dr. C. commented that the physicians treating the veteran had 
no way of knowing how the veteran had obtained hepatitis C.

In June 2004, private gastroenterologist T. D., D.O., wrote 
that he was treating the veteran for chronic pancreatitis.  
Dr. D. stated that the veteran also had a history of 
hepatitis C.  Dr. D. noted the veteran's history of a form of 
hepatitis in service in the 1970s.  Dr. D. observed that the 
veteran's hepatitis C "of course, was not diagnosed until in 
the 1990s when the antibody test was available."  Dr. D. 
noted a reported 



VA assessment that there was no conclusive evidence that the 
veteran acquired hepatitis C during service.  Dr. D. stated:

However, conversely the argument may be 
made that there is no conclusive evidence 
that he acquired Hepatitis C after being 
in the military but rather he may have 
acquired it during the military through 
blood exposure, trauma, or through 
routine gamma globulin injection.

Dr. D. expressed the opinion that service connection for the 
veteran's hepatitis C was therefore warranted.

The service medical records show that the veteran had 
hepatitis during service.  Those records do not specify which 
type of hepatitis was present.  The records indicate that 
liver function tests approached normal at the end of the 1973 
hospitalization, and in 1974 an examining physician described 
the hepatitis as resolved.  Resolution of hepatitis during 
service was not confirmed by testing, however, as there is no 
indication that any additional liver function testing was 
done between the end of the 1973 hospitalization and the 
veteran's separation from service.

There is evidence of a recurrence of hepatitis in the mid 
1980s, and several practitioners have characterized the 
veteran's hepatitis as recurrent.  No test for hepatitis C 
was available until many years after the veteran's service.  
Since such a test was invented, the veteran has been 
consistently diagnosed as having hepatitis C.  Physicians 
have indicated that it is difficult to impossible to know the 
etiology of the veteran's hepatitis C.  Dr. D. concluded, 
however, that it is possible, and consistent with the 
evidence, that the veteran's hepatitis C began during 
service.  No physician has argued that it is unlikely that 
the hepatitis C began during service.

Overall, it appears that there is little certainty possible 
with regard to the etiology of the current hepatitis C.  
Nonetheless, the veteran's claim receives some support from 
the record of hepatitis during service, after service, and 
into the present; from Dr. D.'s support for continuity 
between hepatitis in service and current hepatitis; and from 
the lack of clear evidence that the hepatitis in service 
either resolved, or is distinguishable from the present 
hepatitis.  Giving the benefit of the doubt to the claimant, 
the Board grants service connection for the veteran's 
hepatitis C.

Seizure Disorder

Although the RO has characterized one of the pending issues 
as a claim to reopen a previously denied claim for service 
connection for a seizure disorder; the Board finds that the 
veteran has a pending appeal of a rating decision denying 
service connection for a seizure disorder.

The RO established service connection, effective from the 
veteran's separation from service, for a headache disorder.  
In a February 1978 statement, the veteran wrote that he was 
unemployed as a result of headaches and seizures.  In a 
February 1978 rating decision, issued with a transmittal 
letter dated in March 1978, the RO denied service connection 
for the veteran's seizure disorder.  In a July 1978 report of 
contact, an RO official noted that the veteran had filed an 
NOD with the March 1978 rating decision.  In August 1978, the 
veteran had a hearing before a rating board at the RO, and 
addressed his claim for service connection for a seizure 
disorder.

There is no record that the RO ever issued an SOC in response 
to the veteran's NOD regarding the February 1978 rating 
decision.  In December 1978, the RO issued another rating 
decision denying several claims, including service connection 
for a seizure disorder.

When a claimant files an NOD with a rating decision, the 
agency of original jurisdiction (in this case, the RO) must 
prepare an SOC, unless the claimant withdraws the NOD or the 
RO grants the benefit sought.  38 U.S.C.A. § 7105(d)(1) (West 
2002); 38 C.F.R. § 19.26 (2006).  A claimant must submit a 
substantive appeal within one year after the appealed 
decision is issued, or within 60 days after an SOC issued, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2006).  
As the RO did not issue an SOC in response to the 1978 NOD, 
the period to file a substantive appeal remained open.  In 
January 1989 and in January 2002, the RO issued rating 
decisions denying claims to reopen service connection for a 
seizure disorder.  As the veteran's appeal of the 1978 
decision remains open, however, the issue currently pending 
is entitlement, on the merits, to service connection for a 
seizure disorder.

While the RO in some actions addressed the seizure disorder 
claim as a request to reopen a claim, the RO later addressed 
it as a service connection claim on the merits, in 
Supplemental Statements of the Case (SSOCs) issued in July 
2003 and October 2006.  As the RO has addressed the claim on 
its merits, the veteran is not prejudiced by the Board 
addressing the claim on its merits.

During the veteran's service, beginning in 1972, he was 
treated service for severe, frequent or chronic headaches.  
The RO established service connection for the veteran's 
headache disorder.  After service, the veteran had a seizure, 
followed by more seizures, with eventual diagnosis of a 
seizure disorder.  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, including epilepsies, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran contends that his seizure disorder developed as a 
result of medication used to treat his service-connected 
headaches.  Service connection may be granted on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

Treatment for the veteran's headache disorder continued after 
his separation from service in January 1975.  Over the course 
of treatment for headaches during and since service, 
different medications and dosages have been tried.

In December 1976, the veteran was admitted to a private 
hospital one or two hours after an apparent seizure.  The 
veteran reported having become syncopal, with complete memory 
loss.  An observer reported that the veteran had become 
completely rigid, had frothing at the mouth, and had tonic 
and clonic movements.  The treating physician listed an 
impression of suspected seizure disorder, and started the 
veteran on anti-seizure medications.  The veteran was 
transferred to a VA Hospital.  VA physicians adjusted 
medications for the veteran's headaches, and continued the 
anti-seizure medications.  The veteran did not have another 
seizure during the ten days he was in the VA Hospital.

Treatment for headaches continued.  The veteran had 
additional seizures in 1977 and thereafter.  In June 1977, 
the veteran was admitted for VA inpatient treatment after 
having a seizure.  The hospital summary indicates that, 
earlier in 1977, anti-seizure medications had been stopped, 
because it was felt that the seizures were secondary to 
withdrawal from headache medications.  The veteran 
subsequently had another seizure, and anti-seizure 
medications were restarted.  Records of private and VA 
treatment over the years show many adjustments of headache 
and anti-seizure medications.

Most physicians who have treated or examined the veteran have 
not addressed the etiology of the veteran's seizure disorder, 
or have concluded that the disorder is idiopathic.  In a few 
instances, physicians have discussed possible etiologies.  In 
January 1978, private physician J. H. A., M.D., wrote that he 
had been treating the veteran for two years.  Dr. A. wrote:

There is some question as to whether his 
"seizure disorder" is related to his 
Migraine vascular cephalalgia type 
headache.  It is impossible at the 
present time to identify the two being 
related to one another, although these 
two entities could remotely be related.  
This, however, has not been defined 
objectively, anatomically, or clinically.

In August 1978, private neurologist R. B., M.D., noted that 
the veteran was on medication for intractable headaches, and 
that he had experienced four grand mal seizures between 
December 1976 and May 1977.  He indicated that the veteran 
was on anti-seizure medication.  Dr. B. wrote, "I suspect 
that these particular seizures were indeed medication 
related."

In the August 1978 hearing at the RO, the veteran stated that 
his seizures had begun since his headache disorder began, 
although after his separation from service.  He indicated 
that a seizure had occurred after anti-seizure medication was 
stopped, and that another seizure had occurred after anti-
seizure medication was restarted.

In November 1978, Dr. A. wrote that he suspected that the 
veteran's seizures were secondary to cerebral arteriospasm.  
He indicated that it was possible that the veteran had 
intracerebral pathology.

On VA examination in May 1987, the examiner stated that it 
was quite possible that the veteran's headache disorder was 
complicated by his seizure disorder.  In treatment notes from 
January and February 1988, private physician J. E. C., M.D., 
indicated that it was possible that the veteran's abnormal 
liver function was related to medications he took for his 
headaches and his seizure disorder.

In the November 1988 hearing at the RO, the veteran reported 
that his seizures usually arose while he had a severe 
headache.  He noted that his seizure disorder had begun while 
he was on the temporary disability retirement list (TDRL) 
from the service.  In the May 2002 hearing, the veteran noted 
that he was on multiple medications for headaches at the time 
when his seizure disorder began.

The report of a VA examination in October 2002 reflects that 
the examiner recorded the history as reported by the veteran 
at the time of the examination, then subsequently reviewed 
the veteran's medical records.  The veteran asserted that 
large doses of Demerol and Elavil prescribed for his 
headaches were responsible for his seizures.  The examiner 
stated that it was possible that Demerol could lower a 
seizure threshold and cause generalized tonic-clonic seizure.  
The examiner noted, however, that the veteran had not taken 
Demerol for many years, so Demerol could not explain his 
seizures over the past fifteen years.  The examiner noted 
that the veteran had been taking amitryptyline for the past 
four to five years.  The examiner stated that the veteran's 
dose of that medication was low to cause seizures, "but not 
absolutely impossible."  The examiner stated that old MRI or 
EEG studies might show explanations for the veteran's 
seizures, but noted that 30 to 40 percent of all epilepsy was 
idiopathic.  After reviewing records of treatment of the 
veteran following seizures in 1976 and 1977, including a 1977 
EEG report, the examiner stated:

[The veteran's] seizure-like-episodes 
started when he was treated for headache 
and may represent a complication or side 
effect from medication used to treat 
headache, such as Demerol.  However, it 
does not explain why he would have 
recurrent seizure-like-episodes after 
Demerol was long discontinued.  Though 
some patients do have idiopathic 
epilepsy.

The veteran submitted the transcript of a December 2004 
online question and answer exchange with an unidentified 
source.  In the exchange, the veteran described his headache 
and seizure history, and asked whether it was possible that 
his headache medications caused his seizures.  The respondent 
indicated that a diagnosis of idiopathic generalized epilepsy 
required a specific EEG abnormality which would not occur 
with medication-induced seizures.  The respondent stated that 
it was possible for some of the medications the veteran had 
listed to increase the likelihood of seizures in someone with 
epilepsy.

Statements and records consistently indicate that the 
veteran's seizures did not begin while he was in service.  
His first seizure occurred almost two years after his 
separation from service; so his seizure disorder is not 
subject to being presumed service connected.  The veteran has 
noted that he was medically discharged from service, but was 
still on the TDRL, when his seizure disorder was manifested 
by his first seizure in 1976.  Service connection for an 
injury or disease in service specifically requires, however, 
that the injury or disease occurs in "active military, 
naval, or air service."  38 U.S.C.A. § 1110.  A TDRL status 
is not active duty, so incurrence of a disease during a TDRL 
period is not a basis for service connection.

The veteran asserts that headache medications caused his 
seizure disorder, and a few physicians have addressed that 
question.  Most have indicated only that such a connection 
cannot be ruled out, describing such a connection 
"remotely" possible, "not absolutely impossible," or 
possible but contradicted by later events.  The statement 
that comes closest to supporting such a connection is Dr. 
B.'s statement that he "suspect[ed]" that the early 
seizures were medication related.  Even the modest value of 
Dr. B.'s conditionally-stated opinion is undermined by the 
observation of the 2002 VA examiner that the headache 
medications the veteran took in the 1970s were discontinued, 
but the seizures continued.  Overall, the Board finds that 
the opinion in favor of a connection between headache 
medications and seizures is too speculative to place the 
evidence into a state of equipoise.  The preponderance of the 
evidence is against a finding that the seizure disorder is 
proximately due to or the result of the service-connected 
headache disorder, or to the veteran's active duty service.  


ORDER

The veteran's claim of entitlement to service connection for 
hepatitis C is reopened.  Entitlement to service connection 
for hepatitis C is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for a seizure disorder is 
not warranted.  To this extent, the appeal is denied. 


REMAND

Pancreatitis

In the January 2002 rating decision, the RO characterized one 
of the pending issues as a claim to reopen a previously 
denied claim for service connection for pancreatitis.  The 
Board finds, however, that there has not been a previous 
final decision denying service connection for pancreatitis.

In an October 1988 statement, the veteran raised several new 
claims, including a claim for service connection for 
unspecified "internal problems."  At a hearing at the RO in 
November 1988, the veteran did not specifically indicate what 
internal problems were the subject of his claim.  He 
discussed hepatitis, and having blood in his urine, but he 
did not mention pancreatitis.  In a January 1989 rating 
decision, the RO included internal problems, including 
digestive system disorder, among the issues.  In listing the 
evidence considered, the RO noted the veteran's reports of 
having stomach ulcers and possible pancreatitis in high 
school, prior to service.  In explaining the decisions 
reached, the RO indicated a reason for denying service 
connection for hepatitis, but did not state a decision with 
regard to any other internal problems.  On the rating 
decision, the RO listed claimed disorders that were not 
service connected, and included "post-operative status 
ruptured colon repair, claimed internal problems"; but the 
RO did not mention pancreatitis.

In March 2001, the veteran sent the RO a copy of a letter to 
his physician, in which the veteran mentioned problems with 
his pancreas in the context of questions regarding which of 
his current disorders were service connected.  The RO 
addressed the issue of service connection for pancreatitis in 
the January 2002, but addressed it as a claim to reopen a 
previously denied claim.  The RO indicated that the claim for 
service connection for pancreatitis had been denied in the 
January 1989 rating decision.  The Board finds that the 
veteran did not raise a claim for service connection for 
pancreatitis in 1988, and that the RO did not adjudicate an 
issue of service connection for pancreatitis in the January 
1989 rating decision.  Thus, there was no VA decision 
regarding pancreatitis until the January 2002 rating 
decision, which the veteran appealed.  Therefore, the current 
issue with respect to pancreatitis is entitlement to service 
connection on the merits of that claim.

It appears from the record that the veteran underwent an 
endoscopic procedure involving the pancreas in July 2000.  
Service medical records include information regarding pre-
service treatment for pancreatitis and abdominal complaints 
during service.  However, the record as it now stands does 
not appear to include sufficient competent evidence to allow 
the Board to address the question of a relationship between 
the veteran's current pancreas disability and service.  



Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
veteran's pancreatic disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file, eliciting pertinent history from 
the veteran, and examining the veteran, 
the examiner should offer responses to 
the following:

     a)  Was pancreatitis manifested 
during the veteran's active duty service?  
Specifically, is it at least as likely as 
not (a 50% or higher degree of 
probability) that the abdominal 
complaints noted during service were 
symptoms of pancreatitis?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's current pancreatic 
disorder is causally related to his 
active duty service?  

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's current pancreatic 
disorder is proximately due to, or has 
been aggravated by, his service-connected 
hepatitis C?  

2.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of whether 
service connection for pancreatic 
disability is warranted.  If the issue 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


